Citation Nr: 0911445	
Decision Date: 03/27/09    Archive Date: 04/01/09

DOCKET NO.  06-03 569A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for hypertension, to 
include as secondary to the service-connected disability of 
diabetes mellitus, type 2.

2.  Entitlement to service connection for osteoarthritis of 
the lumbar spine.

3.  Entitlement to service connection for osteoarthritis of 
the shoulder.

4.  Entitlement to service connection for osteoarthritis of 
the left ankle.

5.  Entitlement to a disability rating in excess of 20 
percent for diabetes mellitus, type 2.  

6.  Entitlement to a disability rating in excess of 10 
percent for peripheral neuropathy of the right upper 
extremity.

7.  Entitlement to a disability rating in excess of 10 
percent for peripheral neuropathy of the left upper 
extremity.

8.  Entitlement to a disability rating in excess of 10 
percent for peripheral neuropathy of the right lower 
extremity.

9.  Entitlement to a disability rating in excess of 10 
percent for peripheral neuropathy of the left lower 
extremity.

10.  Entitlement to a total disability rating based upon 
individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Saira Sleemi, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to 
January 1971.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2005 rating decision of the 
Cleveland, Ohio Department of Veterans' Affairs (VA) Regional 
Office (RO).


FINDINGS OF FACT

1.  Service connection is in effect for diabetes mellitus, 
type 2, currently evaluated as 20 percent disabling.

2.  The medical evidence of record does not show that 
hypertension was manifested during the Veteran's active 
service or within one year of his active service.

3.  The Veteran's hypertension is not directly related to his 
service-connected diabetes mellitus, type 2.

4.  Osteoarthritis of the lumbar spine did not originate in 
service, is not related to any incident during active service 
and did not manifest within one year of active service.

5.  Osteoarthritis of the shoulder did not originate in 
service, is not related to any incident during active service 
and did not manifest within one year of active service.

6.  Osteoarthritis of the left ankle did not originate in 
service, is not related to any incident during active service 
and did not manifest within one year of active service.

7.  The Veteran's diabetes mellitus type 2 is productive of 
requiring insulin and a restricted diet.

8.  The Veteran's peripheral neuropathy of the right upper 
extremity is productive of mild incomplete paralysis.

9.  The Veteran's peripheral neuropathy of the left upper 
extremity is productive of mild incomplete paralysis

10.  The Veteran's peripheral neuropathy of the right lower 
extremity is productive of mild incomplete paralysis.

11.  The Veteran's peripheral neuropathy of the left lower 
extremity is productive of mild incomplete paralysis.

12.  The Veteran is service-connected for diabetes mellitus, 
type 2, rated at 20 percent, peripheral neuropathy of the 
right upper extremity, rated at 10 percent, peripheral 
neuropathy of the left upper extremity, rated at 10 percent, 
peripheral neuropathy of the right lower extremity, rated at 
10 percent and peripheral neuropathy of the left lower 
extremity, rated at 10 percent, for a combined rating of 50 
percent, from July 14, 2002.

13.  The Veteran's service-connected disabilities do not 
preclude him from securing or following a substantially 
gainful occupation.


CONCLUSIONS OF LAW

1.  Hypertension, to include as secondary to the Veteran's 
service-connected diabetes mellitus, type 2, is not 
proximately due to, or the result of, the service-connected 
diabetes mellitus, type 2 and was not incurred in or 
aggravated by active military service, nor may such be 
presumed.  38 U.S.C.A. §§ 1101, 1110, 1131, 1112, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.310(a) (2008).

2.  The criteria for the establishment of service connection 
for osteoarthritis of the lumbar spine have not been met, nor 
may such be presumed.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. § 3.303 (2008).

3.  The criteria for the establishment of service connection 
for osteoarthritis of the shoulder have not been met, nor may 
such be presumed.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 
& Supp. 2008); 38 C.F.R. § 3.303 (2008).

4.  The criteria for the establishment of service connection 
for osteoarthritis of the left ankle have not been met, nor 
may such be presumed.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. § 3.303 (2008).

5.  The criteria for a rating in excess of 20 percent for 
type II diabetes mellitus, have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. § 4.119, Diagnostic Code 
7913 (2008).

6.  The criteria for a rating in excess of 10 percent for 
peripheral neuropathy of the right upper extremity, have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 
4.124a, Diagnostic Code 8615 (2008).

7.  The criteria for a rating in excess of 10 percent for 
peripheral neuropathy of the left upper extremity, have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 
4.124a, Diagnostic Code 8615 (2008).

8.  The criteria for a rating in excess of 10 percent for 
peripheral neuropathy of the right lower extremity, have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 
4.124a, Diagnostic Code 8621 (2008).

9.  The criteria for a rating in excess of 10 percent for 
peripheral neuropathy of the left lower extremity, have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 
4.124a, Diagnostic Code 8621 (2008).

10.  The criteria for a TDIU are not met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, and 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326 (2008).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
that the claimant is expected to provide.  The Board notes 
that a "fourth element" of the notice requirement, requesting 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim, was recently removed 
from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. 
Reg. 23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) that to the extent possible the VCAA notice, as 
required by 38 U.S.C.A. § 5103(a) (West 2002), must be 
provided to a claimant before an initial unfavorable decision 
on a claim for VA benefits.  Pelegrini, 18 Vet. App. at 119-
20; see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).

Prior to the initial adjudication of the Veteran's claims for 
service connection, increased ratings and TDIU in the 
November 2005 rating decision, he was provided notice of the 
VCAA in March 2005 and June 2005.  The VCAA letters indicated 
the types of information and evidence necessary to 
substantiate the claim, and the division of responsibility 
between the Veteran and VA for obtaining that evidence, 
including the information needed to obtain lay evidence and 
both private and VA medical treatment records.  Thereafter, 
the Veteran received additional notice in Mach 2006, 
pertaining to the downstream disability rating and effective 
date elements of his claims, and was furnished a Statement of 
the Case in January 2006.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006); see also Mayfield and Pelegrini, both supra.

For an increased rating claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that: (1) VA notify the claimant 
that, to substantiate such a claim, the claimant must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening on the claimant's 
employment and daily life (such as a specific measurement or 
test result), the Secretary must provide at least general 
notice of that requirement to the claimant; (3) the claimant 
must be notified that, should an increase in disability be 
found, a disability rating will be determined by applying 
relevant diagnostic codes; and (4) the notice must also 
provide examples of the types of medical and lay evidence 
that the claimant may submit (or ask VA to obtain) that are 
relevant to establishing entitlement to increased 
compensation.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).

In the present appeal, the Board acknowledges that the March 
2005 and June 2005 VCAA letters did not satisfy all of the 
elements required by the recent Vazquez-Flores decision.  
Nonetheless, the Veteran was not prejudiced in this instance, 
as the March 2006 letter did provide examples of the types of 
medical and lay evidence that the Veteran may submit (or ask 
VA to obtain) to support his claims for increased 
compensation.  In addition, the January 2006 Statement of the 
Case provided the Veteran with the specific rating criteria 
for his service-connected disabilities and explained how the 
relevant diagnostic codes would be applied.  These factors 
combine to demonstrate that a reasonable person could have 
been expected to understand what was needed to substantiate 
the claims.

Similarly, the Veteran's actions are indicative of his actual 
knowledge of the elements outlined in Vazquez-Flores for the 
purpose of substantiating his increased rating claims.  He 
described the symptomatology of his conditions and their 
affect on his daily life and employment in August 2005 VA 
examinations and has submitted employment information from 
the United States Postal Service.  Based on this evidence, 
the Board is satisfied that the Veteran had actual knowledge 
of what was necessary to substantiate his increased rating 
claims.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 
(2007) (actual knowledge is established by statements or 
actions by the claimant or the claimant's representative that 
demonstrate an awareness of what is necessary to substantiate 
a claim).

Accordingly, the Board finds that no prejudice to the Veteran 
will result from the adjudication of his claims in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the Veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the Veteran are to be avoided).

All relevant evidence necessary for an equitable resolution 
of the issues on appeal has been identified and obtained, to 
the extent possible.  The evidence of record includes service 
treatment records, VA outpatient treatment reports, VA 
examinations and statements from the Veteran and his 
representative.  The Veteran has not indicated that he has 
any further evidence to submit to VA, or which VA needs to 
obtain.  There is no indication that there exists any 
additional evidence that has a bearing on this case that has 
not been obtained.  The Veteran and his representative have 
been accorded ample opportunity to present evidence and 
argument in support of his appeal.  All pertinent due process 
requirements have been met.  See 38 C.F.R. § 3.103 (2008).

1.  Service Connection

Pertinent Laws and Regulations 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2008).  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).   

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time. If chronicity in service is 
not established, a showing of continuity of symptoms after 
discharge is required to support the claim. 38 C.F.R. § 
3.303(b). Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disorder on a direct basis, there must be: (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of the in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Service connection will also be presumed for certain chronic 
diseases, including hypertension and arthritis, if manifested 
to a compensable degree within one year after discharge from 
service.  38 U.S.C.A. § 1112; 38 C.F.R §§ 3.307, 3.309.  This 
presumption, however, is rebuttable by probative evidence to 
the contrary.  38 U.S.C.A. § 1113.

The determination as to whether the requirements for service 
connection are met is based on an analysis of all of the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 3.303(a) (2008).  See Baldwin v. West, 13 Vet. App. 
1 (1999).  When there is an approximate balance of positive 
and negative evidence regarding a material issue, the benefit 
of the doubt in resolving each such issue shall be given to 
the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 
3.102 (2008).  See Ortiz v. Principi, 274 F.3d 1361, 1364 
(Fed. Cir. 2001).  If the Board determines that the 
preponderance of the evidence is against the claim, then it 
has necessarily found that the evidence is not in approximate 
balance, and the benefit of the doubt rule will not be 
applicable.  Ortiz, 274 F.3d at 1365.

Analysis

        A.  Hypertension

Service connection may also be established on a secondary 
basis for a disability which is proximately due to or the 
result of a service connected disease or injury; or, for any 
increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service-
connected disease or injury, and not due to the natural 
progression of the nonservice-connected disease.  38 C.F.R. 
§ 3.310(a)-(b); Allen v. Brown, 7 Vet. App. 439 (1995) (en 
banc).

Veteran contends that his current hypertension is related to 
his service-connected diabetes mellitus type 2.  He has been 
granted service connection for diabetes mellitus type II, 
evaluated as 20 percent disabling.  

Service treatment reports are absent of any findings of 
hypertension.  

VA outpatient treatment reports from March 2000 to March 2008 
reflect that the Veteran was initially diagnosed with 
hypertension in March 2000 subsequently treated for 
hypertension.  VA outpatient treatment reports also reflect 
the first treatment for diabetes mellitus, type 2 was in 
September 2000, although high glucose was noted in March 
2000.  He has been subsequently treated for hypertension as 
well as diabetes mellitus.

In a June 2005 request for information the United States 
Postal Service (USPS), as a prospective employer interviewing 
the Veteran for a position inquired into his medical history.  
A June 2005 response from the Veteran's treating physician at 
the VA indicated the Veteran was treated for diabetes 
mellitus, hypertension, hyperlipidemia and chronic back pain 
which had their onset in March 2000.

In an August 2008 VA examination, the Veteran reported 
hypertension was diagnosed in March 1999, and his diabetes 
developed in March 2000.  The examiner noted this statement 
was confirmed by the record which demonstrated the Veteran 
was on hypertension medication prior to a diagnosis of 
diabetes.  The Veteran was diagnosed with benign essential 
hypertension and diabetes mellitus, type 2.  The examiner 
opined that based on the service medical records and the 
Veteran oral history, his hypertension predated his diagnosis 
of diabetes mellitus, type 2, and therefore is not caused by 
or the result of his diabetes.  

In a June 2006 statement, the Veteran reported that he 
misspoke during his VA examination about the date he was 
diagnosed with hypertension and that hypertension was 
diagnosed in March 2000 along with diabetes.  

After a careful review of the record, the Board finds a 
preponderance of the evidence is against the Veteran's claim 
of service connection for hypertension, to include as 
secondary to the service connected disability of diabetes 
mellitus, type 2.  The Board notes that while the objective 
evidence reflects the Veteran is currently service-connected 
for diabetes mellitus, type 2, and the Veteran has a current 
diagnosis of hypertension, there is no relationship between 
the hypertension and his service-connected bilateral diabetes 
mellitus, type 2, established by way of a medical nexus 
opinion.  In this regard, the Board notes that the August 
2008 VA examiner opined that his hypertension predated his 
diagnosis of diabetes mellitus, type 2, and therefore is not 
caused by or the result of his diabetes.  Even considering 
the Veteran's statement that hypertension and diabetes 
mellitus were diagnosed at the same time in March 2000, a 
relationship has not been established between these two 
conditions by way of a medical nexus opinion.  Moreover, the 
March 2000 VA outpatient treatment report reflects the 
Veteran was diagnosed with hypertension and notes he had high 
glucose, although diabetes mellitus was not diagnosed until 
September 2000, thereby supporting the VA examiner's opinion.  
In addition, the record does not include any other evidence 
that would contradict the nexus opinion furnished.  Thus, 
service connection for hypertension, to include as secondary 
to the service connected disability of diabetes mellitus, 
type 2, is not warranted.

The Board acknowledges the Veteran's statements that his 
current hypertension is related to his service-connected 
diabetes mellitus, type 2, however, while lay persons are 
competent to provide evidence regarding injury and 
symptomatology, they are not competent to provide evidence 
regarding diagnosis or etiology.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  See Barr v. Nicholson, 21. Vet. App. 
303 (2007);  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).  

        B.  Osteoarthritis of the lumbar spine

As an initial matter, the Board must address whether the 
Veteran's claim for service connection for osteoarthritis of 
the lumbar spine is a claim to reopen a prior claim for 
service connection for degenerative disc disease of the 
lumbar spine that was previously denied by the RO in a 
January 2004 rating decision.  In Boggs v. Peake, 520 F.3d 
1330, 1337 (2008), the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) determined that "a claim 
for one diagnosed disease or injury cannot be prejudiced by a 
prior claim for a different diagnosed disease or injury."  
The Federal Circuit found rather, that "the two claims must 
be considered independently because they rest on distinct 
factual bases."  See id.  As the Board finds that the facts 
in this case are analogous to the facts in Boggs, the 
Veteran's claim for service connection for osteoarthritis of 
the lumbar spine will be adjudicated on the merits.

The Veteran contends that his osteoarthritis of the lumbar 
spine is related to his active service.  

Service treatment reports are absent of any findings of a 
back condition or injury.

VA outpatient treatment reports from March 2000 to March 2008 
reflect that the Veteran was initially treated for a back 
condition in March 2000 when he complained of low back pain 
and x-rays revealed degenerative joint disease and 
degenerative disc disease of the thoracic and lumbar spine. 
He was subsequently treated for and diagnosed with 
degenerative joint disease of the lumbar spine and chronic 
low back pain with sciatica.  In a May 2003 report, the 
Veteran stated his degenerative joint disease with chronic 
back pain was status-post two industrial injuries with 
occasional pain and numbness radiation down the legs.

In an October 2004 VA examination the Veteran was diagnosed 
with degenerative disc disease of the lumbar spine at L3-4.  
X-rays of the spine taken in October 2004, in conjunction 
with the VA examination, reveal the Veteran had narrowing at 
the L3-L4 level, spurs from the adjacent endplate, and disc 
disease at L3-L4.

In a June 2005 request for information the United States 
Postal Service (USPS), as a prospective employer interviewing 
the Veteran for a position inquired into his medical history.  
A June 2005 response from the Veteran's treating physician at 
the VA indicated the Veteran was treated for diabetes 
mellitus, hypertension, hyperlipidemia and chronic back pain 
which had their onset in March 2000.  

In an August 2005 VA examination, the Veteran reported that 
his low back condition began in the 1990's.  He was diagnosed 
with osteoarthritis of the lumbar spine.

After a careful review of the record, the Board concludes 
that entitlement to service connection for osteoarthritis of 
the lumbar spine is not warranted.  A low back injury or 
condition was not shown in service or for many years 
thereafter.  In this regard, the Board notes that the Veteran 
reported in a May 2003 VA outpatient treatment report that 
degenerative joint disease with chronic back pain was status-
post two industrial injuries and reported in an August 2005 
VA examination that his low back condition began in the 
1990's.  In addition, the post-service medical evidence of 
record reflects no complaints of a low back condition for 
many years following the Veteran's active service.  In fact, 
the first evidence of treatment for a low back condition 
following service was in March 2000, approximately 29 years 
after the Veteran's separation from active service.  Finally, 
as there is no medical evidence of a nexus between the 
Veteran's current disability and his active service, the 
preponderance of the evidence is against a finding that 
osteoarthritis of the lumbar spine was caused or aggravated 
by his active service.  Therefore, the Veteran's claim for 
service connection for osteoarthritis of the lumbar spine is 
denied.

The Board acknowledges the Veteran's statements that his 
current osteoarthritis of the lumbar spine is related to his 
active service, however, while lay persons are competent to 
provide evidence regarding injury and symptomatology, they 
are not competent to provide evidence regarding diagnosis or 
etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See Barr v. Nicholson, 21. Vet. App. 303 (2007);  See 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

        C.  Osteoarthritis of the shoulder

The Veteran contends that his osteoarthritis of the shoulder 
is related to his active service.  He did not specify whether 
the left or right shoulder was involved.  In the November 
2005 rating decision, the RO did not limit the issue to the 
left or right shoulder.  As such the Board will consider 
evidence relating to either shoulder.

Service treatment reports are absent of any findings of a 
back condition or an injury to the left or right shoulder.

VA outpatient treatment reports from March 2000 to March 2008 
reflect that the Veteran was initially treated for 
degenerative joint disease of the shoulder in March 2000 when 
the Veteran complained of right shoulder pain.  In March 
2002, a report of degenerative joint disease of the shoulder 
was noted, although the left or right shoulder was not 
specified.  In August 2002, x-rays of the left shoulder 
demonstrated mild osteophyte formation with a narrowing of 
the acromiohumeral space and possible synovitis or tendon 
injury and the Veteran was diagnosed with degenerative joint 
disease of the right shoulder.  In a September 2002 report, 
the Veteran reported that he injured his left shoulder 15 
years ago and complained of tingling at the left shoulder and 
thenar eminence.  A March 2008 report notes the Veteran was 
diagnosed with degenerative joint disease of the shoulder, 
although the left or right shoulder was not specified.

An October 2004 VA examination noted that x-rays from 2002 
showed degenerative joint disease of the left shoulder. 

After a careful review of the record, the Board concludes 
that entitlement to service connection for osteoarthritis of 
the shoulder is not warranted.  A shoulder injury or 
condition was not shown in service or for many years 
thereafter.  In this regard, the Board notes that the Veteran 
reported in a September 2002 VA outpatient treatment report 
that he injured his left shoulder 15 years ago, in 1987, 
approximately 16 years after separation from active service.  
In addition, the post-service medical evidence of record 
reflects no complaints of any shoulder condition for many 
years following the Veteran's active service.  Finally, as 
there is no medical evidence of a nexus between the Veteran's 
current disability and his active service, the preponderance 
of the evidence is against a finding that osteoarthritis of 
the shoulder was caused or aggravated by his active service.  
Therefore, the Veteran's claim for service connection for 
osteoarthritis of the shoulder is denied.

The Board acknowledges the Veteran's statements that his 
current osteoarthritis of the shoulder is related to his 
active service, however, while lay persons are competent to 
provide evidence regarding injury and symptomatology, they 
are not competent to provide evidence regarding diagnosis or 
etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See Barr v. Nicholson, 21. Vet. App. 303 (2007);  See 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

        D.  Osteoarthritis of the left ankle

Service treatment records reflect that upon entry into active 
duty the Veteran's private physician submitted a statement 
noting that the Veteran had complained of soreness in the 
left ankle due to an abrasion in November 1953, although no 
indications of any skeletal defects or injuries were noted.  
A January 1967 report noted the Veteran had a history of weak 
ankles.  In an undated podiatry report, the Veteran was seen 
for complaints of pain on running and marching for which he 
had required support in the past.  A January 1971 separation 
examination noted that the Veteran's defects included mild 
pes planus and metatrasalgia, though no ankle defects were 
noted.  

Records from the United States Postal Service (USPS), as a 
prospective employer interviewing the Veteran for a position, 
reflect that the Veteran reported that the medical conditions 
he was being treated for included hypertension, diabetes, 
left ankle injury, left thumb pain and peripheral neuropathy.

VA outpatient treatment reports from March 2000 to March 2008 
reflect that the Veteran was treated for osteoarthritis as an 
active problem, however in many cases it was not specified 
where osteoarthritis occurred.  In July 2007, radiology 
reports of the Veteran's ankle reflect a normal study.  In a 
March 2008 VA outpatient treatment report, the Veteran was 
diagnosed with degenerative joint disease of the shoulder, 
left knee and left great toe.  

In an August 2008 VA examination, the Veteran reported 
sustaining a left ankle injury 30 years ago.  No ankle 
condition was diagnosed.

Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C.A. §§ 1110, 
1131; see also Brammer v. Derwinski, 3 Vet. App. 223 (1992).  
In Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997), it was 
observed that 38 U.S.C.A § 1131, as well as other relevant 
statutes, only permitted payment for disabilities existing on 
and after the date of application for such disorders.  The 
Federal Circuit observed that the structure of these statutes 
"provided strong evidence of congressional intent to 
restrict compensation to only presently existing 
conditions," and VA's interpretation of the law requiring a 
present disability for a grant of service connection was 
consistent with the statutory scheme.  Degmetich, 104 F.3d at 
1332; and see Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) 
(holding VA's interpretation of the provisions of 38 U.S.C.A 
§ 1110 to require evidence of a present disability to be 
consistent with congressional intent); Rabideau v. Derwinski, 
2 Vet. App. 141 (1992) (the law limits entitlement for 
service-related diseases and injuries to cases where the 
underlying in-service incident has resulted in a disability).  
Simply put, in the absence of proof of present disability 
there can be no valid claim.  Thus, as there is no medically 
diagnosed left ankle condition, the Veteran's claim for 
service connection for osteoarthritis of the left ankle is 
denied.

2.  Increased Rating

Pertinent Laws and Regulations

Disability ratings are assigned in accordance with VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2008).  Separate 
diagnostic codes identify the various disabilities.  See 38 
C.F.R. Part 4.  Specific diagnostic codes will be discussed 
where appropriate below.

When a question arises as to which of two ratings shall be 
applied under a particular diagnostic code, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for the higher rating; 
otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (2008).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different 
"staged" ratings may be warranted for different time 
periods.

Analysis

	A.  Diabetes Mellitus, Type 2

The Veteran's diabetes mellitus, type 2, has been rated under 
38 C.F.R. §4.119, Diagnostic Code 7913 which provides ratings 
for diabetes mellitus.  Diabetes mellitus that is manageable 
by restricted diet only is rated 10 percent disabling.  
Diabetes mellitus requiring insulin and restricted diet, or; 
oral hypoglycemic agent and restricted diet, is rated 20 
percent disabling.  Diabetes mellitus requiring insulin, 
restricted diet, and regulation of activities is rated 40 
percent disabling.  Diabetes mellitus requiring insulin, 
restricted diet, and regulation of activities with episodes 
of ketoacidosis or hypoglycemic reactions requiring one or 
two hospitalizations per year or twice a month visits to a 
diabetic care provider, plus complications that would not be 
compensable if separately rated, is rated 60 percent 
disabling.  Diabetes mellitus requiring more than one daily 
injection of insulin, restricted diet, and regulation of 
activities (avoidance of strenuous occupational and 
recreational activities) with episodes of ketoacidosis or 
hypoglycemic reactions requiring at least three 
hospitalizations per year or weekly visits to a diabetic care 
provider, plus either progressive loss of weight and strength 
or complications that would be compensable if separately 
rated, is rated 100 percent disabling.  Note (1) to 
Diagnostic Code 7913 provides that compensable complications 
of diabetes are to be rated separately unless they are part 
of the criteria used to support a 100 percent rating (under 
Diagnostic Code 7913).  Noncompensable complications are 
considered part of the diabetic process under Diagnostic Code 
7913.  Note (2) provides that, when diabetes mellitus has 
been conclusively diagnosed, the adjudicator is not to 
request a glucose tolerance test solely for rating purposes.  
38 C.F.R. § 4.119.

The Veteran contends that his current diabetes mellitus, type 
2, has worsened and warrants a rating in excess of 20 
percent.  

VA outpatient treatment reports from March 2004, a year prior 
to the Veteran's claim, to March 2008 reflect that the 
Veteran was treated for and diagnosed with diabetes mellitus 
type 2 and was on medication for such.  The Veteran was also 
put on a restricted diet during this period.  An October 2004 
report reflects the Veteran began to take insulin at this 
time to better control his diabetes mellitus, type 2.  

In an October 2004 VA examination, the examiner noted the 
Veteran's medications included insulin, NPH (neutral 
protamine Hagedorn or isophane insulin), with four units 
taken at bedtime.  The Veteran was diagnosed with diabetes 
mellitus, type 2, characterized as under fair control.

In a June 2005 request for information the United States 
Postal Service (USPS), as a prospective employer interviewing 
the Veteran for a position inquired into his medical history.  
A June 2005 response from the Veteran's treating physician at 
the VA indicated the Veteran was treated for diabetes 
mellitus, hypertension, hyperlipidemia and chronic back pain 
which had their onset in March 2000.  

In an August 2005 VA examination for hypertension, the 
Veteran was diagnosed with diabetes mellitus, characterized 
as well controlled on medication.  In an August 2005 VA 
examination for diabetes mellitus, the Veteran reported that 
as his regular occupation was a truck driver, he could not 
pass the physical because he was on insulin and at home he 
needed to schedule his activities around his diabetic 
medication.  The Veteran was diagnosed with type II diabetes 
mellitus with peripheral neuropathy of the bilateral upper 
and lower extremities. 

Having carefully considered the claim in light of the record 
and the applicable law, the Board finds that the veteran's 
diabetes mellitus, type 2, is appropriately evaluated as 20 
percent disabling and does not warrant a higher evaluation at 
any time since the date of claim on March 21, 2005.  The 
objective findings of record did not reflect diabetes 
mellitus, type 2, required insulin, a restricted diet and the 
regulation of activities.  The objective evidence of record 
only reflects that the Veteran required insulin and a 
restricted diet which is adequately compensated for under the 
20 percent rating assigned.  There is no evidence of record 
which indicates that the Veteran's activities were regulated.  
Thus, the Board finds that a disability rating in excess of 
20 percent for diabetes mellitus, type 2, is not warranted.

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  According to 38 C.F.R. § 3.321(b)(1), an 
extra-schedular disability rating is warranted upon a finding 
that the case presents such an exceptional or unusual 
disability picture, with such related factors as marked 
interference with employment or frequent periods of 
hospitalization, that would render impractical the 
application of the regular schedular standards.  See 38 
C.F.R. § 3.321(b)(1) (2005); Fanning v. Brown, 4 Vet. App. 
225, 229 (1993).

In the current appeal, the Board has considered the issue of 
whether the Veteran's diabetes mellitus, type 2, presents an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards such that referral to the appropriate officials for 
consideration of an extra-schedular rating is warranted.  See 
38 C.F.R. § 3.321(b)(1) (2007); Bagwell v. Brown, 9 Vet. App. 
337, 338-339 (1996).  In this regard, the Board notes that 
there is no evidence in the claims file of frequent periods 
of hospitalization or marked interference with employment due 
solely to the Veteran's diabetes mellitus, type 2.  While the 
Veteran reported in the August 2005 VA examination that as 
his regular occupation was a truck driver, he could not pass 
the physical because he was on insulin and at home he needed 
to schedule his activities around his diabetic medication, no 
physician has opined that he is unemployable due solely to 
his diabetes mellitus, type 2.  As a result, the Board finds 
that the criteria for submission for assignment of an extra-
schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not 
met.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).

All things considered, the record as a whole does not show 
persistent symptoms that equal or more nearly approximate the 
criteria for an evaluation higher than 20 percent at any time 
since the date of claim on March 21, 2005.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  That is to say, the 
Veteran's disability has been no more than 20 percent 
disabling since that date, so his rating cannot be "staged" 
because the 20 percent rating represent his greatest level of 
functional impairment attributable to this condition since 
that date.

In summary, for the reasons and bases expressed above, the 
Board concludes that a disability rating in excess of 20 
percent for diabetes mellitus, type 2 is not warranted at any 
time since the date of claim on March 21, 2005.  Since the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule does not apply.  38 C.F.R. § 4.3; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  The benefit 
sought on appeal is accordingly denied.

	B.  Peripheral neuropathy of the right and left upper 
and lower extremities

The Veteran's peripheral neuropathy of the right and left 
upper extremities are rated under Diagnostic Code 8615, which 
provides a rating for neuritis of the median nerve.  

Diagnostic Code 8515 provides ratings for paralysis of the 
median nerve.  Diagnostic Code 8515 provides that mild 
incomplete paralysis is rated 10 percent disabling on the 
major side and 10 percent on the minor side; moderate 
incomplete paralysis is rated 30 percent disabling on the 
major side and 20 percent on the minor side; and severe 
incomplete paralysis is rated 50 percent disabling on the 
major side and 40 percent on the minor side.  Complete 
paralysis of the median nerve, with the hand inclined to the 
ulnar side, the index and middle fingers more extended than 
normally, considerable atrophy of the muscles of the thenar 
eminence, the thumb in the plane of the hand (ape hand); 
pronation incomplete and defective, absence of flexion of 
index finger and feeble flexion of middle finger, cannot make 
a fist, index and middle fingers remain extended; cannot flex 
distal phalanx of thumb, defective opposition and abduction 
of the thumb at right angles to palm; flexion of wrist 
weakened; pain with trophic disturbances, is rated 70 percent 
disabling on the major side and 60 percent on the minor side.  

Diagnostic Code 8715 provides a rating for neuralgia of the 
median nerve.  

The Veteran's peripheral neuropathy of the right and left 
lower extremities are rated under 8621which provides a rating 
for neuritis of the external popliteal nerve.  

Diagnostic Code 8521 provides ratings for paralysis of the 
external popliteal nerve.  Diagnostic Code 8521 provides that 
mild incomplete paralysis is rated as 10 percent disabling; 
moderate incomplete paralysis is rated 20 percent disabling; 
and severe incomplete paralysis is rated 30 percent 
disabling.  Complete paralysis of the external popliteal 
nerve, foot drop and slight droop of first phalanges of all 
toes, cannot dorsiflex the foot, extension (dorsal flexion) 
of proximal phalanges of toes lost; abduction of foot lost, 
adduction weakened; anesthesia covers entire dorsum of foot 
and toes, is rated 40 percent disabling.  

Diagnostic Code 8721 provides a rating for neuralgia of the 
external popliteal nerve.  

The term "incomplete paralysis" with this and other 
peripheral nerve injuries indicates a degree of lost or 
impaired function substantially less than the type pictured 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration. 
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  The ratings 
for the peripheral nerves are for unilateral involvement; 
when there is bilateral involvement, the VA adjudicator is to 
combine the ratings for the peripheral nerves, with 
application of the bilateral factor.  38 C.F.R. 
§ 4.124a.   

The Veteran contends that his current Peripheral neuropathy 
of the right and left upper and lower extremities have 
worsened and warrant a rating in excess of the 10 percent 
assigned for each of the four disabilities.  

VA outpatient treatment reports from March 2004, a year prior 
to the Veteran's claim, to March 2008 reflect that the 
Veteran was treated for sciatica associated with back pain 
beginning in May 2003 and was subsequently diagnosed with 
neuropathy.  A November 2003 report noted the Veteran's 
complains of tingling and numbness in the fingers and feet 
and scheduled an electromyograph/ nerve conduction velocity 
to rule out peripheral neuropathy.  A January 2004 motor 
nerve conduction report reflected mild sensory neuropathy.  

In an October 2004 VA examination for the peripheral nerves 
reflected the Veteran complained of increased peripheral 
neuropathy in his toes and fingers with tingling in the 
fingertips and tabbing type pain in the ends of his toes into 
the sole of his feet and heels.  He reported that it felt 
like needles sticking in the ends of his toes.  The pain in 
his toes would occasionally cause him to miss a step.  The 
Veteran's proprioception was normal bilaterally.  Light touch 
sensation was normal bilaterally.  A decreased sharp 
sensation below the right wrist and below the left mid 
forearm was noted.  The lower extremities showed a decreased 
light touch sensation below the mid calf bilaterally.  The 
reflexes in both upper and lower extremities were intact.  A 
November 2004 electromyogram and nerve conduction study of 
all four extremities showed mildly low amplitude median 
sensory potentials on both sides with the lower extremities 
being unremarkable.

In a June 2005 request for information the United States 
Postal Service (USPS), as a prospective employer interviewing 
the Veteran for a position inquired into his medical history.  
The Veteran reported peripheral neuropathy as one of the 
medical conditions he was being treated for.  A June 2005 
response from the Veteran's treating physician at the VA 
indicated the Veteran was treated for diabetes mellitus, 
hypertension, hyperlipidemia and chronic back pain which had 
their onset in March 2000.  

In an August 2005 VA examination, the examiner noted that the 
Veteran's peripheral neuropathy did not appear to be 
interfering with his employability.  The Veteran reported 
that he ad no difficulty navigating steps.  A physical 
examination revealed the Veteran's condition was essentially 
unchanged since his October 2004 examination in regard to his 
peripheral neuropathy.  The Veteran was diagnosed with type 
II diabetes mellitus with peripheral neuropathy of the 
bilateral upper and lower extremities.

Having carefully considered the claim in light of the record 
and the applicable law, the Board finds that the Veteran's 
peripheral neuropathy of the right and left upper and lower 
extremities, are each appropriately evaluated as 10 percent 
disabling and do not warrant a higher evaluation at any time 
since the date of claim on March 21, 2005.  The objective 
findings of record do not reflect any evidence of moderate 
incomplete paralysis of either the right or left upper and 
lower extremities.  In fact, the objective evidence of record 
reflects the Veteran's condition has remained unchanged and 
the electromyogram and nerve conduction studies of all four 
extremities revealed a mildly low amplitude median sensory 
potentials on both sides with the lower extremities being 
unremarkable and mild sensory neuropathy which are adequately 
compensated for under the 10 percent rating assigned for each 
of the bilateral upper and lower extremities.  Thus, the 
Board finds that a disability rating in excess of 10 percent 
for each of the right and left upper and lower extremities is 
not warranted.

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  According to 38 C.F.R. § 3.321(b)(1), an 
extra-schedular disability rating is warranted upon a finding 
that the case presents such an exceptional or unusual 
disability picture, with such related factors as marked 
interference with employment or frequent periods of 
hospitalization, that would render impractical the 
application of the regular schedular standards.  See 38 
C.F.R. § 3.321(b)(1) (2008); Fanning v. Brown, 4 Vet. App. 
225, 229 (1993).

In the current appeal, the Board has considered the issue of 
whether the Veteran's peripheral neuropathy of the bilateral 
upper and lower extremities presents an exceptional or 
unusual disability picture as to render impractical the 
application of the regular schedular standards such that 
referral to the appropriate officials for consideration of an 
extra-schedular rating is warranted.  See 38 C.F.R. § 
3.321(b)(1) (2008); Bagwell v. Brown, 9 Vet. App. 337, 338-
339 (1996).  In this regard, the Board notes that there is no 
evidence in the claims file of frequent periods of 
hospitalization or marked interference with employment due 
solely to the Veteran's peripheral neuropathy of the 
bilateral upper and lower extremities.  In fact, the record 
reflects that the Veteran does not claim any interference 
with employment due to this disability. As a result, the 
Board finds that the criteria for submission for assignment 
of an extra-schedular rating pursuant to 38 C.F.R. § 
3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

All things considered, the record as a whole does not show 
persistent symptoms that equal or more nearly approximate the 
criteria for an evaluation higher than 10 percent for each of 
the right and left upper and lower extremities at any time 
since the date of claim on March 21, 2005.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  That is to say, the 
Veteran's disability has been no more than 10 percent 
disabling since that date, so his rating cannot be "staged" 
because the 10 percent rating represent his greatest level of 
functional impairment attributable to this condition since 
that date.

In summary, for the reasons and bases expressed above, the 
Board concludes that a disability rating in excess of 10 
percent for each of the right and left upper and lower 
extremities is not warranted at any time since the date of 
claim on March 21, 2005.  Since the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
does not apply.  38 C.F.R. § 4.3; Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996).  The benefit sought on appeal is 
accordingly denied.






3.  TDIU

Pertinent Laws and Regulations

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340 (2008).  
If the total rating is based on a disability or combination 
of disabilities for which the Schedule for Rating 
Disabilities provides an evaluation of less than 100 percent, 
it must be determined that the service-connected disabilities 
are sufficient to produce unemployability without regard to 
advancing age.  38 C.F.R. § 3.341 (2008).  In evaluating 
total disability, full consideration must be given to unusual 
physical or mental effects in individual cases, to peculiar 
effects of occupational activities, to defects in physical or 
mental endowment preventing the usual amount of success in 
overcoming the handicap of disability and to the effects of 
combinations of disability.  38 C.F.R. § 4.15 (2008).

If the schedular rating is less than total, a total 
disability evaluation can be assigned based on individual 
unemployability if the veteran is unable to secure or follow 
a substantially gainful occupation as a result of service-
connected disability, provided that he has one service-
connected disability rated at 60 percent or higher; or two or 
more service-connected disabilities, with one disability 
rated at 40 percent or higher and the combined rating is 70 
percent or higher.  The existence or degree of nonservice-
connected disabilities will be disregarded if the above-
stated percentage requirements are met and the evaluator 
determines that the service-connected disabilities render him 
incapable of substantial gainful employment.  38 C.F.R. §§ 
3.340, 4.16(a) (2008).  In exceptional circumstances, where 
the veteran does not meet the aforementioned percentage 
requirements, a total rating may nonetheless be assigned upon 
a showing that the individual is unable to obtain or retain 
substantially gainful employment.  38 C.F.R. § 4.16(b).

Marginal employment shall not be considered substantially 
gainful employment.  For purposes of 38 C.F.R. § 4.16, 
marginal employment generally shall be deemed to exist when a 
veteran's earned annual income does not exceed the amount 
established by the U.S. Department of Commerce as the poverty 
threshold for one person.  Marginal employment may also be 
held to exist, on a facts found basis (includes but is not 
limited to employment in a protected environment such as a 
family business or sheltered workshop), when earned annual 
income exceeds the poverty threshold.  Consideration shall be 
given in all claims to the nature of the employment and the 
reason for termination.  Id.

If the veteran's service-connected disabilities meet the 
percentage requirements of 38 C.F.R. § 4.16(a), and the 
evidence of record indicates that he is unable to maintain 
substantially gainful employment due to his service-connected 
disabilities, his claim for a TDIU cannot be denied in the 
absence of medical evidence showing that he is capable of 
substantially gainful employment.  See Friscia v. Brown, 7 
Vet. App. 294 (1994).

Analysis

In this case, the Veteran is currently service-connected for 
diabetes mellitus, type 2, rated at 20 percent, peripheral 
neuropathy of the right upper extremity, rated at 10 percent, 
peripheral neuropathy of the left upper extremity, rated at 
10 percent, peripheral neuropathy of the right lower 
extremity, rated at 10 percent and peripheral neuropathy of 
the left lower extremity, rated at 10 percent, for a combined 
rating of 50 percent, from July 14, 2002.

As an initial matter, the Board observes that there is no 
basis in the schedular criteria to award a TDIU.  Although 
the Veteran has two or more service-connected disabilities, 
the percentage standards of 4.16(a) have not been met as at 
least one disability is not rated at 40 percent or higher and 
the combined rating is not 70 percent or higher.  See 38 
C.F.R. § 4.16(a).  

However, given the provisions of 38 C.F.R. § 4.16(b), cited 
to above, consideration of whether the Veteran is, in fact, 
unemployable, is still necessary in this case.

The Veteran contends that he is unable to work due to his 
service-connected diabetes mellitus in conjunction with his 
high blood pressure, which disqualified him from driving a 
truck.  He also maintains that other employment is made 
nearly impossible due to the twice daily oral and insulin 
medication which conflict with his work schedule.  Finally 
the Veteran claims that osteoarthritis in the lumbar 
vertebrae, shoulder and ankle made bending, standing or 
sitting for extended periods of time nearly impossible.  

In his January 2005 claim, the Veteran stated that his 
diabetes and peripheral neuropathy prevented him from 
securing or following any substantially gainful employment.  
He reported that he was employed from October 1995 to January 
1996 with 5 days time lost due to illness and from August 
2002 to September 2002 with "a lot" of time lost due to 
illness.  He also stated that his disability affected his 
full time employment in September 2002, he last worked full-
time in August 2002 to September 2002 and that he became too 
disabled to work in October 2002.

Records from the United States Postal Service (USPS), as a 
prospective employer interviewing the Veteran for a position, 
reflect that the Veteran reported that the medical conditions 
he was being treated for included hypertension, diabetes, 
left ankle injury, left thumb pain and peripheral neuropathy.  
A June 2005 response from the Veteran's treating physician at 
the VA indicated the Veteran was treated for diabetes 
mellitus, hypertension, hyperlipidemia and chronic back pain 
which had their onset in March 2000.  The physician also 
reported that the Veteran was on medications for these 
conditions and was stable.  Finally, the physician noted that 
the Veteran was only physically restricted from heavy lifting 
above 60 pounds.  In a July 2005 USPS medical assessment 
determination, the Veteran was considered to have moderate 
risk/restrictions and it was noted that he would be medically 
qualified to perform the functions of the position only if 
certain limitations could be accommodated, in this case, if 
his lifting was limited to 45 pounds maximum and his standing 
was limited to eight hours a day.  In a September 2005 
letter, the USPS informed the Veteran that reasonable 
accommodation was not an option at the time as the Veteran 
had acknowledged he would have difficulty as a mail 
processing clerk and it was determined he could not perform 
the essential functions of that position.  Thus he was not 
processed for employment.

In an August 2005 VA examination, the Veteran reported that 
his regular occupation was a truck driver and that he could 
not pass the Department of Transportation physical because he 
was on insulin.  He also stated his unemployability was based 
upon a combination of medial problems including a low back 
condition which began in the 1990's.  The Veteran  reported a 
left ankle injury occurring 30 years ago and was told he had 
an abdominal hernia.  He also stated that his peripheral 
neuropathy did not appear to interfere with his 
employability.  The Veteran noted that at home he needed to 
schedule his activities around his diabetic medications.  He 
could not bend or lift over 20 pounds and he had difficulty 
with his back after standing in one spot for any length of 
time.  The examiner opined that based on the fact that the 
Veteran could not drive a truck due to insulin requirements 
for his service-connected diabetes mellitus, type 2, he was 
unemployable at his usual occupation.  The examiner added 
that, based on his verbal indication, the Veteran failed the 
physical examination at the USPS due to multiple medical 
problems and it appeared that he was unemployable based on 
physical activity criteria.  However, the examiner concluded 
it was likely that the Veteran would be able to be employed 
at a sedentary type of activity.

Having carefully reviewed the record, the Board concludes 
that entitlement to TDIU due to service-connected 
disabilities is not warranted.  The evidence of record does 
not demonstrate that the Veteran is precluded from obtaining 
substantially gainful employment.  See 38 C.F.R. § 4.16(b).  
In this regard, the Board notes that there is no medical 
opinion or other competent medical evidence indicating that 
the Veteran is unable to secure and follow a substantially 
gainful occupation by reason of his service-connected 
disabilities.  While the VA examiner opined that the Veteran 
was unemployable at his usual occupation and that he was 
unemployable based on physical activity criteria, the 
examiner concluded that it was likely that the Veteran would 
be able to be employed at a sedentary type of activity and 
thus was not precluded from securing a substantially gainful 
occupation.  In this case there are no exceptional or unusual 
factors with regard to his service-connected disabilities.  
Moreover, throughout the duration of this appeal, the Veteran 
has not had any incapacitating episodes in which a physician 
has prescribed bed rest or the Veteran has been frequently 
hospitalized due to his service-connected disabilities.  
Accordingly a TDIU is not warranted.

The Board acknowledges the Veteran's statements that his 
service-connected disabilities precluded him from obtaining 
substantially gainful employment.  Although lay persons are 
competent to provide evidence regarding injury and 
symptomatology, they are not competent to provide evidence 
regarding diagnosis or etiology.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
Veteran's claims, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Service connection for hypertension, to include as secondary 
to the service-connected disability of diabetes mellitus, 
type 2, is denied.

Service connection for osteoarthritis of the lumbar spine, is 
denied.

Service connection for osteoarthritis of the shoulder, is 
denied.

Service connection for osteoarthritis of the left ankle, is 
denied

A disability rating in excess of 20 percent for diabetes 
mellitus, type 2, is denied.  

A disability rating in excess of 10 percent for peripheral 
neuropathy of the right upper extremity, is denied.

A disability rating in excess of 10 percent for peripheral 
neuropathy of the left upper extremity, is denied.

A disability rating in excess of 10 percent for peripheral 
neuropathy of the right lower extremity, is denied.

A disability rating in excess of 10 percent for peripheral 
neuropathy of the left lower extremity, is denied.

A TDIU is denied.


______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


